DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the figures ‘300’ is denoted as the “medical imaging system” in the Specification. However, on page 10 of the Specification, “medical imaging system” is followed by “200”; and on pages 12, 14, and 18 of the Specification, “medical imaging system” is followed by “100”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the Applicant discloses the tip of a catheter “being capable of being inserted into a body of a mammal”. The claim eludes to the tip being capable of being inserted, but it is unknown if the Applicant is actually going to insert the tip based on the claim language. It could instead read as, “the tip configured to be inserted into a body of a mammal”. Corrective action is required.
Regarding claim 10, the Applicant discloses the amount of filler in the tip “ranging from about 0.05 wt.% to about 10 wt.%”. The term “about” is indefinite, as the Applicant is already supplying a range of amount of filler in the proximal portion of the length of tubing. Corrective action is required. 
Regarding claim 11, the Applicant discloses the diameter of the transducer wires as “ranging from about 15 micrometers to about 300 micrometers”. The term “about” is indefinite, as the Applicant is already supplying a range of acceptable diameters of the transducer wires to be used in the invention. Corrective action is required.
Regarding claim 15, the Applicant discloses enhancing the visibility of the tip of the catheter “on an ultrasound image”. However, it is indefinite whether the transducer or the ultrasound imaging system is enhancing the visibility of the catheter tip on the ultrasound image. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ben-Haim et al. (WO 97/29682), hereinafter “Ben-Haim”, in view of Buck et al. (US 5803083), hereinafter “Buck”. 
Regarding claim 1, Ben-Haim teaches of a catheter assembly comprising: a catheter having a catheter body defining a proximal end and a distal end (Ben-Haim teaches on pg. 7, lines 37-38, “alternatively or additionally, the medical tube includes a chemotherapy providing catheter”), a tip located at the distal end of the catheter, the tip being capable of being inserted into a body of mammal (Ben-Haim teaches on pg. 5, lines 21-22, “the biopsy needle is inserted into the body using a rigid sheath which constrains the needle to the first configuration”; as well as on pg. 7, line 30 & lines 32-35, “inserting a medical tube having a position sensor mounted at a distal end…determine the position of the medical tube; registering the position of the medical tube on the image; and guiding the tube through the cavity, to a location adjacent the target tissue, using the image”); a sensor located at the distal end of the catheter proximal to the tip (Ben-Haim teaches on pg. 4, lines 15-16, “the position sensor may be mounted at the side of the needle or at its tip. In some biopsy needle types, the needle comprises a hallow guide and an internal needle portion”); one or more transducer wires (Ben-Haim teaches on pg. 4, lines 27-29, “position information is transmitted along electrically conducting wires. In another preferred embodiment of the invention, detected position information is transmitted using a fiber optic cable to the computer”); and a length of tubing surrounding the catheter, the Ben-Haim teaches on pg. 5, lines 2-5, “the biopsy needle or the needle guide may be formed of such a long coil embedded in a plastic matrix. Further preferably, especially for a flexible biopsy needle, the needle (or the slip cover) is formed of a plurality of distinct and collinear coils”; as well as on pg. 6, lines 17-21, “a thin sleeve adapted to snugly engage a portion of the tool; and a position sensor mounted on the sleeve. Preferably, the sleeve in shrinkable to snugly engage the portion…Preferably, the sleeve includes proximal, central and distal portions”). However, Ben-Haim fails to specifically teach that there is a transducer at the distal tip of the catheter and that the transducer wires extend from a proximal end of transducer towards a proximal end of the catheter. 
Buck discloses, regarding claim 1, a catheter assembly (Buck teaches in Column 2, lines 5-7, “the electrophysiology guiding catheter consists of a guiding catheter having a central lumen”), a transducer located at the distal end of the catheter proximal to the tip (Buck teaches in Column 2, lines 12-13, “an ultrasound transducer is mounted on the guiding catheter’s distal tip”; as well as in Column 3, lines 23-26, “An ultrasound transducer 18 is fixedly attached to the distal end of the catheter body 11”), one or more transducer wires extending from a proximal end of the transducer towards a proximal end of the catheter (Buck teaches in Column 2, lines 38-42, “The transducer is connected by cables running through the guiding catheter walls to a conventional ultrasound machine that provides an electronic transmission to the transducer for energizing the transducer to emit signals, and also displays the feedback received by the transducer on an appropriate display means”), and a length of tubing surrounding the catheter, Buck teaches in Column 4, lines 34-38, “A central lumen 30 is defined longitudinally through the guiding catheter body 11. An inner liner 32 runs the length of the guiding catheter body 11 ending slightly proximal to the end of the catheter tip 12 to define a distal catheter tip joint section 29”; as well as in Column 5, lines 23-36, “the braided ribbon cable layer 23 preferably comprises eight individual microcoax wires 52 of about 8 mils thickness. The braided wire sleeve 34 runs longitudinally over the puller wire tubes 33 and the braided ribbon cables layer 35”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the transducer at the distal tip and the transducer wires of Buck that connect the transducer to an external power source, as to provide electricity to Ben-Haim’s catheter assembly with a transducer located at the distal end of the catheter. The motivation to make such a modification would be to ensure that the clinician is able to visualize the tip of the catheter assembly as it enters and travels through the patient allowing the clinician to optimize the procedure while minimizing the catheter tip perforating anything it shouldn’t be. 
Regarding claim 2, Ben-Haim teaches of the catheter assembly of claim 1, wherein the transducer is disposed on an outer surface of the catheter (Ben-Haim teaches on pg. 16, lines 26-30, “Fig. 3C is a schematic side view of a biopsy needle 90 having a position sensor 92 mounted near the tip of the needle…position sensor protrudes from the profile of needle 90, 
Regarding claim 3, Ben-Haim teaches of the catheter assembly of claim 2, wherein the length of tubing holds the transducer in place against the outer surface of the catheter (Ben-Haim teaches on pg. 16, lines 9-13, “Fig. 3B is a schematic side view of a biopsy needle 80 having a position sensor 82 mounted along the needle axis using a slip cover sleeve 86…position sensor 82 is mounted unto slip cover sleeve 86. The slip-cover sleeve may be glue to the biopsy needle or heat- or chemical-shrinked to engage the tip of the needle 80”). 
Regarding claim 13, Ben-Haim teaches of the catheter assembly of claim 1. However, Ben-Haim fails to teach that the distal end of the catheter includes at least one aperture. 
Buck discloses, regarding claim 13, the distal end of the catheter includes at least one aperture (Buck teaches in Figs. 1 and 3, symbol 14; in Column 3, lines 29-30, “An exit hole 14 is defined towards the distal end of the guiding catheter body 11”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the exit hole of Buck’s invention, as to provide an aperture on the distal end of Ben-Haim’s catheter. The motivation to make such a modification would be to allow a viewing window for the ultrasonic transducer, or allow an exit (possibly even angled) for the needle or guidewire to exit the catheter. 
Regarding claim 14, Ben-Haim teaches of the assembly of claim 1, wherein the transducer is electrically connected to an external power supply via the one or more transducer wires (Ben-Haim teaches on pg. 4, lines 27-29, “position information is transmitted along electrically conducting wires. In another preferred embodiment of the invention, detected on pg. 18, lines 2-6, “In another preferred embodiment of the invention, the position sensor conveys information via an optical fiber or insulated electrical wires. The optical fiber and/or electrical wires may be embedded in the sleeve of the slip-cover in the embodiments described in conjunction with Figs. 3B and 3C”). However, Ben-Haim fails to teach of a transducer at the distal tip of the catheter.
Buck discloses, regarding claim 14, a transducer at the distal end of the catheter that is connected by cables to an external power source (Buck teaches in Column 3, lines 23-26, “An ultrasound transducer 18 is fixedly attached to the distal end of the catheter body 11”; in Column 3, lines 37-42, “Aberrant conductive pathway signals can be received from the tip elextrode 16 and transmitted to a remote detector and displayed via a molded electronic connector 20. RF energy can be transmitted to the tip electrode 16 via a remote RF source also connected to the molded connector 20”; as well as in Column 2, lines 38-42, “The transducer is connected by cables running through the guiding catheter walls to a conventional ultrasound machine that provides an electronic transmission to the transducer for energizing the transducer to emit signals, and also displays the feedback received by the transducer on an appropriate display means”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the transducer at the distal tip of Buck’s invention to the electrically connected external power source, as to provide a visual aid to viewing the progression of Ben-Haim’s catheter. The motivation to make such a modification would be to 
Regarding claim 15, Ben-Haim teaches of the assembly of claim 1, wherein the transducer transmits and receives signals for detection by an ultrasound imaging system, wherein the transducer enhances the visibility of the distal end of the catheter on an ultrasound image (Ben-Haim teaches on pg. 18, lines 2-6, “In another preferred embodiment of the invention, the position sensor conveys information via an optical fiber or insulated electrical wires. The optical fiber and/or electrical wires may be embedded in the sleeve of the slip-cover in the embodiments described in conjunction with Figs. 3B and 3C”; on pg. 4, lines 35-36, “other types of position sensors, such as RF position sensors or ultrasound position sensors may be used”; as well as on pg. 3, lines 28-31, “the tip location is overlaid on a real-time ultrasound image. Preferably, the needle position is non-coplanar with the ultrasound image plane, so the 3D location of the needle tip relative to the target tissue can be seen on the image”). However, Ben-Haim only discloses an ultrasonic position sensor, and does not specifically teach of an ultrasonic transducer. 
Buck discloses, regarding claim 15, a transducer at the distal end of the catheter connected via cables to an ultrasound machine that displays the feedback from the transducer (Buck teaches in Column 3, lines 23-26, “An ultrasound transducer 18 is fixedly attached to the distal end of the catheter body 11”; as well as in Column 2, lines 38-42, “The transducer is connected by cables running through the guiding catheter walls to a conventional ultrasound machine that provides an electronic transmission to the transducer for energizing the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the transducer at the distal tip of Buck’s invention to the electrically connected external power source, as to provide a visual aid to viewing the progression of Ben-Haim’s catheter. The motivation to make such a modification would be to better visualize the catheter’s position within a patient and in view of the surrounding tissue to ensure nothing gets ruptured or perforated without cause. 
Regarding claim 16, Ben-Haim teaches of the catheter assembly of claim 1, further comprising an article configured to be received in the lumen of the catheter (Ben-Haim teaches on pg. 3, lines 21-22, “a biopsy guidance method which accurately determine the location of the distal end of the biopsy needle”; as well as on pg. 4, lines 16-17, “In some biopsy needle types, the needle comprises a hallow guide and an internal needle portion. When taking the biopsy, the internal portion is pushed forward beyond the end of the guide”).
Regarding claim 17, Ben-Haim teaches of the catheter assembly of claim 16, wherein the article is a needle, stylet, probe, or guidewire (Ben-Haim teaches on pg. 5, lines 21-23, “the biopsy needle is inserted into the body using a rigid sheath which constrains the needle to the first configuration”; as well as on pg. 4, line 16, “In some biopsy needle types, the needle comprises a hallow guide and an internal needle portion”). 
Claims 4-8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ben-Haim et al. (WO 97/29682), hereinafter “Ben-Haim”, in view of Buck et al. (US 5803083), hereinafter “Buck”, as applied to claim 1 above, in further view of Erkamp et al. (US 2017/172544 A1), hereinafter “Erkamp”.
Regarding claim 4, Ben-Haim teaches of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to specifically teach that the length of tubing comprises a specific material or combination thereof. 
Erkamp discloses, regarding claim 4, wherein the length of tubing comprises polytetrafluoroethylene, polyethylene, polyurethane, silicone, or a combination thereof (Erkamp teaches in [0024], “the needle or other device may be fabricated using a piezoelectric polymer, e.g., polyvinylidene fluoride (PVDF) or polyvinylidene fluoride trifluoroethylene (P(VDF-TrFE))”; as well as in [0030], “the biocompatible insulation material for layer 10 may include Mylar, pressure sensitive adhesive films, polyester films, polyimide films, parylene, polyurethane, etc.”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the length of tubing comprised from polyurethane of Erkamp, as to provide structure and flexibility to Ben-Haim’s and Buck’s catheter assembly of claim 1. The motivation to make such a modification would be to secure the transducer in place by using a heat shrinkable material such as polyurethane. 
Regarding claim 5, Ben-Haim and Buck teach of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to specifically teach that the tubing is heat shrinkable. 
Erkamp discloses, regarding claim 5, that the length of tubing is heat shrinkable (Erkamp teaches in [0049], “in one embodiment, a tube, such as a heatshrink tube or similar material, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the heat shrinkable length of tubing of Erkamp, as to provide the catheter assembly of claim 1 according to Ben-Haim and Buck to hold the transducer in place against the catheter. The motivation to make such a modification would be to ensure that the transducer does not move against the catheter or needle, but should instead remain fixedly in place so as to give accurate visual feedback of where the tip of the catheter is in respect to the rest of the imaging plane. 
Regarding claim 6, Ben-Haim and Buck teach of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to specifically teach that the proximal portion of tubing includes a conductive filler. 
Erkamp discloses, regarding claim 6, that the proximal portion of tubing includes a conductive filler (Erkamp teaches in [0031], “a conductive layer 12 is formed on layer 10. The conductive layer 12 will form an outer shield for the sensor equipped needle or other device. The conductive layer 12 may include a foil adhered to layer 10, include conductive ink, include an evaporated metal, etc.”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply conductive layer of Erkamp, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to protect the transducer from picking up unnecessary noise from the needle or catheter tip. 
Regarding claim 7, Ben-Haim and Buck teach of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to specifically teach that the conductive filler comprises a certain type of material. 
Erkamp discloses, regarding claim 7, the conductive filler comprises a metal, a conductive polymer, carbon, or a combination thereof (Erkamp teaches in [0035], “the conductive layer 12 may include a foil and may be aluminum, silver, gold, or other biocompatible conductors”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the conductive layer comprising of metal as taught in Erkamp’s invention, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to protect the transducer from picking up unnecessary noise from the needle or catheter tip.  
Regarding claim 8, Ben-Haim and Buck teach of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to specifically teach that the conductive filler is of a specific metal type. 
Erkamp discloses, regarding claim 8, the conductive filler comprises nickel, copper, silver, gold, platinum, or a combination thereof (Erkamp teaches in [0035], “the conductive layer 12 may include a foil and may be aluminum, silver, gold, or other biocompatible conductors”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the conductive layer comprising silver or gold as taught in Erkamp’s invention, to the catheter assembly of claim 1 according to Ben-Haim and 
Regarding claim 12, Ben-Haim and Buck teach of the catheter assembly of claim 1. Ben-Haim discloses in Column 5, lines 39-46, “a circular marker band 17 is also fixedly attached about the catheter tip 12 at a slight distance proximal to the catheter tip 18. In the preferred embodiment, the marker band is embedded between the inner liner 32 and the cable layer 35. The marker band 17 is for assisting a practitioner in locating the orientation of the catheter tip within a patient’s body…the marker band 17 is about 1 cm from the end of the transducer 18”. However, both Ben-Haim and Buck fail to specifically teach that a human tissue impedance matching material is disposed between the transducer and the distal portion of the tubing. 
Erkamp discloses, regarding claim 12, a human tissue impedance matching material is disposed between the transducer and the distal portion of the tubing (Erkamp teaches in [0024], “the sensors are high impedance”; as well as [0030], “the biocompatible insulation material for layer 10 may include Mylar, pressure sensitive adhesive films, polyester films, polyimide films, parylene, polyurethane, etc.”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biocompatible insulation material for layer 10  as taught in Erkamp’s invention, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to ensure that the ultrasonic energy from the ultrasonic transducer is not absorbed by the tip of the catheter.
Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ben-Haim et al. (WO 97/29682), hereinafter “Ben-Haim”, in view of Buck et al. (US 5803083), hereinafter “Buck”, as applied to claims 1 and 7 above, in further view of Wang et al. (WO 2007136487 A2), hereinafter “Wang”.
Regarding claim 9, Ben-Haim and Buck teach of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to specifically teach that the conductive filler comprises a specific type of material. 
Wang discloses, regarding claim 9, the conductive filler comprises polypyrrole, poly(3,4-ethylenedioxythiophene), polythiophene, polyaniline, poly-p-phenylene-sulphide, polyacetylene, polyisoprene, polybutadiene, or a combination thereof (Wang teaches in [0006], “Intrinsically (or inherently) conductive polymers (ICPs) are organic polymers  which are electrically conductive without requiring the quantities of metal or carbon conductive additives commonly dopes into nonconductive polymers to render them conductive”; in [0007], “A variety of suitable ICPs can be used including polyacteylene, polypyrrole, polythiophene, polyaniline, and polypara-phenylene vinylenes”; as well as in [0010], “the ICP distal tip electrode facilitates ultrasonic imaging of the catheter distal end within the patient”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the intrinsically conductive polymers of Wang, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to protect the transducer from picking up unnecessary noise from the needle or catheter tip.
Regarding claim 10, Ben-Haim and Buck teach of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to specifically teach that the conductive filler is to be of a certain amount range. 
Wang teaches in [0026], “the blend comprises a sufficient amount of ICP material so that the distal tip 14 functions as an electrode when electrically connected to diagnostic or therapeutic equipment. The amount of ICP is typically a relatively large percent by volume of the distal tip, to maximize the conductivity of the distal tip. In one embodiment, the ICP is about 1% to about 30% by weight of the blend depending on the desired conductivity of the distal tip 14. Preferably, the amount of ICP provides sufficient conductivity, without disadvantageously affecting manufacturability or performance characteristics of the distal tip 14”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the ICP of 1% to 30% by weight of the blend depending on the desired conductivity of the tip as taught in Wang’s invention, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to protect the transducer from picking up unnecessary noise from the needle or catheter tip by optimizing the amount of filler in the tip to block that noise from the ultrasonic transducer. 
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ben-Haim et al. (WO 97/29682), hereinafter “Ben-Haim”, in view of Buck et al. (US 5803083), hereinafter “Buck”, as applied to claim 1 above, in further view of Jacobsen et al. (US 9226689 B2), hereinafter “Jacobsen”.
Regarding claim 11, Ben-Haim and Buck teach of the catheter assembly of claim 1. Buck discloses the diameter of the inner diameter of the central lumen of the catheter (Buck teaches in column 5, lines 9-10, “the central lumen 30 has an inner diameter of about 0.110 inches”; in column 5, lines 17-20, “the puller wires 21…have a diameter of about 0.01 inches”). As the wires, needles, and other things are meant to fit within the lumen of the catheter, then one of ordinary skill in the art can deduce that the wires must be small enough to fit within the central lumen of the catheter. One of ordinary skill in the art, would realize that this is an optimization process depending on how many wires are desired, and the intention of the catheter assembly that determines the “ideal” wire diameter dimensions. However, both Ben-Haim and Buck fail to specifically teach that one or more transducer wires has a diameter of a specific range. 
Jacobsen discloses, regarding claim 11, that one or more transducer wires has a diameter ranging from about 15 micrometers to about 300 micrometers (Jacobsen teaches in Column 13, lines 1-3, “the sensor and lead wires can include 58 AWG wire with an outer diameter of approximately 0.01mm”; in Column 17, lines 44-49, “the flexible circuit 430 provides termination pads (not shown) for fine coil wires as well as cable wires and conductive traces 350 to bring electric connectivity to portions of the surgical instrument 100. As described further below, the conductive traces 350 are configured to minimize the pickup of stray electromagnetic noise”; in Column 9, lines 32-37, “each pair of lead wires 236A-C can be twisted together and positioned adjacent each other, as also shown in Fig. 5A. The twisted pairs 236A-C of wires can reduce electrical interference or cross-talk between each pair of adjacent lead wires as well as minimize pickup from an associated electromagnetic navigation system”; as well as in Column 9, lines 44-46, “it should be appreciated that the lead wires 228 could 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the electrical wires of 0.01mm diameter of Jacobsen, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to ensure that while minimizing the diameter of the electrical wires it is still maximizing the noise shielding for the ultrasonic transducer. Utilizing electrical wires with diameters within this range allows for a smaller catheter assembly overall potentially, or allows for more wires eluding to more transducers at the tip of the catheter or along the catheter depending on what the ultrasonic catheter is being used for. 
Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ben-Haim et al. (WO 97/29682), hereinafter “Ben-Haim”, in view of Buck et al. (US 5803083), hereinafter “Buck”, as applied to claim 1 above, in further view of Stigall et al. (CA 2895995 A1), hereinafter “Stigall”.
Regarding claim 18, Ben-Haim and Buck teach of the catheter assembly of claim 1. Ben-Haim discloses that the catheter assembly is configured to be received in the lumen of an article (Ben-Haim teaches on pg. 16, lines 9-13, “Fig. 3B is a schematic side view of a biopsy needle 80 having a position sensor 82 mounted along the needle axis using a slip cover sleeve 86…position sensor 82 is mounted unto slip cover sleeve 86. The slip-cover sleeve may be glue to the biopsy needle or heat- or chemical-shrinked to engage the tip of the needle 80”). 
Stigall discloses, regarding claim 18, that the catheter assembly is configured to be received in the lumen of an article (Stigall teaches on pg. 5, lines 11-13, “Preferably, a proximal end 4 [of the tip member] of the first portion 2 has a circumference that matches a distal end of a catheter body. This provides a smooth transition between the distal end of the catheter body and the tip member 1”; as well as on pg. 5, lines 16 -20, “the tip member 1 defines a lumen 8, through which a guidewire, fluids, and/or various other therapeutic devices may be passed. In certain embodiments, the lumen 8 is also configured to receive an extended distal portion of a catheter body through its proximal opening. In this manner, the tip member 1 forms an overlapping joint with a distal portion of the catheter body”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the catheter of Stigall in which it is received by a tip member, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to allow the present application to work on different types of catheters—ones in which the needle comes from within the catheter or ones in which the catheter is attached to a tip member. 
Regarding claim 19, Ben-Haim and Buck teach of the catheter assembly of claim 1. Ben-Haim discloses that the catheter assembly disposed within the lumen of an article (Ben-Haim teaches on pg. 16, lines 9-13, “Fig. 3B is a schematic side view of a biopsy needle 80 having a position sensor 82 mounted along the needle axis using a slip cover sleeve 86…position sensor 82 is mounted unto slip cover sleeve 86. The slip-cover sleeve may be glue to the biopsy needle 
Stigall discloses, regarding claim 19, that the catheter assembly is disposed within the lumen of an article (Stigall teaches on pg. 5, lines 11-13, “Preferably, a proximal end 4 [of the tip member] of the first portion 2 has a circumference that matches a distal end of a catheter body. This provides a smooth transition between the distal end of the catheter body and the tip member 1”; as well as on pg. 5, lines 16 -20, “the tip member 1 defines a lumen 8, through which a guidewire, fluids, and/or various other therapeutic devices may be passed. In certain embodiments, the lumen 8 is also configured to receive an extended distal portion of a catheter body through its proximal opening. In this manner, the tip member 1 forms an overlapping joint with a distal portion of the catheter body”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the catheter of Stigall in which it is disposed within a tip member, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to allow the present application to work on different types of catheters—ones in which the needle comes from within the catheter or ones in which the catheter is attached to a tip member.
Regarding claim 20, Ben-Haim and Buck teach of the catheter assembly of claim 1. However, both Ben-Haim and Buck fail to teach that the article of claim 19 is a needle, stylet, probe, or guidewire.
Stigall teaches on pg. 5, lines 11-13, “Preferably, a proximal end 4 [of the tip member] of the first portion 2 has a circumference that matches a distal end of a catheter body. This provides a smooth transition between the distal end of the catheter body and the tip member 1”; as well as on pg. 5, lines 16 -20, “the tip member 1 defines a lumen 8, through which a guidewire, fluids, and/or various other therapeutic devices may be passed. In certain embodiments, the lumen 8 is also configured to receive an extended distal portion of a catheter body through its proximal opening. In this manner, the tip member 1 forms an overlapping joint with a distal portion of the catheter body”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply guidewire of Stigall which is disposed within a tip member, to the catheter assembly of claim 1 according to Ben-Haim and Buck. The motivation to make such a modification would be to allow the present application to work on different types of catheters—ones in which the needle comes from within the catheter or ones in which the catheter is attached to a tip member, in which the article could be needle or guidewire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 6:30am - 4:30pm (11am - 1pm flexed out).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA C RIEDY/Examiner, Art Unit 3793                

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793